Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 1 of 52

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAKE THE ROAD NEW YORK, AFRICAN
SERVICES COMMITTEE, CENTRAL AMERICAN
REFUGEE CENTER NEW YORK, CATHOLIC
CHARITIES COMMUNITY SERVICES
(ARCHDIOCESE OF NEW YORK), CATHOLIC
LEGAL IMMIGRATION NETWORK, INC., ALICIA
DOE, BRENDA DOE, CARL DOE, DIANA DOE, and
ERIC DOE,

Plaintiffs, MEMORANDUM DECISION
: AND ORDER

-against-
19 Civ. 11633 (GBD)

MICHAEL POMPEO, in his official capacity as
Secretary of State, UNITED STATES DEPARTMENT _ :
OF STATE; DONALD TRUMP, in his official capacity :
as President of the United States, ALEX AZAR, in his
official capacity as Secretary of the Department of Health:
and Human Services; and UNITED STATES
DEPARTMENT OF HEALTH & HUMAN SERVICES,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiffs Make the Read New York, African Services Committee, Central American
Refugee Center New York, Catholic Charities Community Services (Archdiocese of New York),
Catholic Legal Immigration Network, Inc., Alicia Doe, Brenda Doe, Carl Doe, Diana Doe, and
Eric Doe bring this action against Defendants Michael Pompeo, in his official capacity as Secretary
of State; Alex Azar, in his official capacity as Secretary of the Department of Health and Human
Services; Donald Trump, in his official capacity as President of the United States; the United States
Department of State (“DOS”); and the United States Department of Health and Human Services

(“HHS”). (Compl., ECF No, 1.)
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 2 of 52

At issue are multiple government actions that apply to individuals secking to become
lawful permanent residents (“LPRs”). First, Plaintiffs challenge DOS’s January 2018 changes to
Section 302.8 of Volume 9 of its Foreign Affairs Manual (“FAM”), which governs consular officer
determinations of whether an individual applying for a visa is ineligible because he or she is likely
to become a “public charge” (the “2018 FAM Revisions”). (See Compl. { 3.) Second, Plaintiffs
challenge DOS’s October 11, 2019 rule, Visas: Ineligibility Based on Public Charge Grounds, 84
Fed. Reg. 54,996 (Oct. 11, 2019) (codified at 22 C.F.R. § 40.41) (the “DOS Rule”), which
redefines the term “public charge” and establishes new criteria for public charge determinations
during consular processing. (See Compl. 4 3.) The DOS Rule went into effect on February 24,
2020. (Defs.’ Letter dated Feb. 11, 2020, ECF No. 50, at 1.) And third, Plaintiffs challenge the
President’s October 4, 2019 Proclamation, Suspension of Entry of Immigrants Who Will
Financially Burden the United States Healthcare System, in Order to Protect the Availability of
Healthcare Benefits for Americans, Proclamation No. 9945, 84 Fed. Reg. 53,991 (Oct. 9, 2019)
(the “Proclamation”), as well as subsequent government actions to implement the Proclamation.
(Compl. 3.) The Proclamation was scheduled to go into effect on November 3, 2019. (id. 10.)
However, on November 2, 2019, a federal district court in the District of Oregon issued a
temporary restraining order enjoining the implementation of the Proclamation, Doe #/ v. Trump,
414 F. Supp. 3d 1307, 1319 (D. Or. 2019), and subsequently, on November 26, 2019, issued a
preliminary injunction, Doe v. Trump, 418 F. Supp. 3d 573, 605 (D. Or. 2019). On May 4, 2020,
the Ninth Circuit denied the government's request to stay the district court’s preliminary
injunction. Doe #1 v. Trump, 957 F.3d 1050, 1070 (9th Cir. 2020).

Plaintiffs seek, inter alia, (1) a judgment declaring that the DOS Rule, 2018 FAM

Revisions, Proclamation, and agency actions implementing the Proclamation are unauthorized by

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 3 of 52

and contrary to law, (2) a vacatur of the 2018 FAM Revisions, DOS Rule, and Proclamation, and
(3) an injunction enjoining Defendants from implementing, of taking any actions to enforce or
apply, the 2018 FAM Revisions, DOS Rule, or Proclamation. (Compl. at 109-10.) Plaintiffs now
move pursuant to Federal Rule of Civil Procedure 65 and the Administrative Procedure Act,
5 U.S.C. § 705, fora preliminary injunction enjoining Defendants from applying or implementing
the 2018 FAM Revisions, DOS Rule, and Proclamation. (Notice of Met., ECF No. 43.)
Defendants, in turn, move to dismiss Plaintiffs’ complaint for lack of subject matter jurisdiction
pursuant to Federal Rule of Civil Procedure 12(6)(1) and for failure to state a claim pursuant to
Federal Rule of Civil Procedure 12(b)(6). (Notice of Mot. to Dismiss, ECF No. 53.) Plaintiffs’
motion for a preliminary injunction enjoming the application or implementation of the 2018 FAM
Revisions, DOS Rule, and Proclamation is GRANTED. Defendants’ motion to dismiss is
GRANTED to the extent that the President is dismissed as a party to this action.
I. FACTUAL BACKGROUND!
A. Immigrant Visas and Public Charge Determinations.

Under the Immigration and Nationality Act (the “INA”), an intending immigrant seeking
permanent residence in the United States must apply for and be issued an immigrant visa through
consular processing at a United States embassy or consulate. See 8 U.S.C. 8 1202(a), (e);
29 CE.R. § 42.62. Immigrants who are unlawfully present in the United States must also seek
permanent residence through the consular process, as they are generally ineligible to adjust their

status domestically. See 8 US.C. § 1255(a), (C)). Such individuals, however, are barred from

f

eT

! The relevant factual background regarding the framework for public charge determinations prior to the
implementation of the DOS Rule and a parallel United States Department of Homeland Security (“DHS”)
rule (the “DHS Rule”) is set forth in greater detail in this Court’s October 11, 2019 Memorandum Decision
and Order in a related action, Make the Road New York v. Cuccinelli, 19 Civ. 7993 (GBD). Make the Re.
NY. v. Cuccinelli, 419 F. Supp. 3d 647, 654-55 (S.D.N.Y. 2019). Such background is incorporated by
reference herein.

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 4 of 52

retuming to the United States for a set time period if their unlawful presence exceeds 180 days,
unless they are granted an I-601A waiver of inadmissibility. 8 U.S.C. § 1182(a)(9)(B)(), (v). To
secure an I-601A waiver, an immigrant must establish that he or she is the spouse or child of a
United States citizen or LPR who would suffer extreme hardship if he or she were refused
admission. /d. at § 1182(a)(9)(B)(¥).

For those seeking family-sponsored immigrant visas, the first step is for a qualifying family
member to submit a sponsorship petition (Form 1-130) on behalf of the applicant. Once the petition
is approved, the beneficiary must complete a visa application and, in most cases, be interviewed
by a consular officer who will determine whether to grant or deny the application.
See 8 U.S.C. § 1202(a), (e); 22 C.F.R. § 42.62. Part of the consular officer’s evaluation entails
determining whether the applicant is ineligible for a visa under the so-called “public charge”
provision of the INA. See 8 U.S.C. § 1182(a)(4). As set out at 8 U.S.C. § 1182(a)(4), the
government may find as inadmissible any noncitizen “who, in the opinion of the consular officer
at the time of application for a visa, . . . is likely at any time to become a public charge.” Id. at §
1182(a)(4)(A). In determining whether an applicant is likely to become a public charge, the
consular officer must consider, at a minimum, the applicant’s (1) age, (2) health, (3) family status,
(4) assets, resources, and financial status, and (5) education and skills. Jd. at § 1182(a)(4)(B).

Prior to the government actions at issue, “public charge” was defined as a noncitizen who
has become or is likely to become “primarily dependent on the government for subsistence, as
demonstrated by either (i) the receipt of public cash assistance for income maintenance or (ii)
institutionalization for long-term care at government expense.” Field Guidance on Deportability
and Inadmissibility on Public Charge Grounds, 64 Fed. Reg. 28,689, 28,689 (May 26, 1999)

(internal quotation marks omitted). This definition was set forth in field guidance issued in 1999
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 5 of 52

(the “Field Guidance”) by the Immigration and Naturalization Service (“INS”)—the predecessor
agency to United States Citizenship and Immigration Services (“USCIS”) and United States
Immigration and Customs Enforcement (“ICE”)—that “summarize[d] longstanding law with
respect to public charge” determinations. Jd.

B. The 2018 FAM Revisions.

Until recently, consistent with the Field Guidance, the FAM defined “public charge” as a
noncitizen who is likely to become “primarily dependent on the U.S. Government” for subsistence —
either from “[r]eceipt of public cash assistance for income maintenance” or “[i]nstitutionalization
for long-term care at U.S. Government expense.” (See Decl. of Andrew J. Ehrlich in Supp. of Pls.”
Mot. for a Prelim. Inj. (“Pls.’ Decl.”), Ex. 3 (Illustration of changes from pre-2018 FAM to post-
2018 FAM) (“Illustration of 2018 FAM Revisions”), ECF No. 45-3, at 2.) Prior to 2018, the FAM
expressly prohibited consular officers from considering use of non-cash benefits in determining
whether an applicant is likely to become a public charge, and provided a non-exclusive list of such
non-cash benefits programs, including, inter alia, Supplemental Nutritional Assistance Program
(“SNAP”), Medicaid, and Child Health Insurance Program (“CHIP”). (See Hlustration of 2018
FAM Revisions at 4.) The FAM also directed consular officers to normally consider a valid
affidavit of support sufficient to meet the requirements under 8 U.S.C. § 1182(a)(A)(A). Ud. at
23.)

On January 3, 2018, DOS implemented the 2018 FAM Revisions. The 2018 FAM
Revisions did not explicitly redefine the term “public charge,” but for the first time directed
consular officers to negatively weigh the receipt (past or current) of any type of public assistance,
including non-cash benefits, in determining whether to issue a visa to an applicant. (See id. at 8.)

Among other changes, the 2018 FAM Revisions also reduced the value given to an affidavit of
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 6 of 52

support, specifying that it would merely be a “positive” factor rather than normally sufficient to
satisfy the requirements under 8 U.S.C. § 1182(a)(4)(A). (See id. at 6.)
C. The DHS Rule and DOS Rule.

On October 10, 2018, DHS published a notice of proposed rulemaking, Inadmissibility on
Public Charge Grounds, 83 Fed. Reg. 51,114 (Oct. 10, 2018), which sought, inter alia, to redefine
“public charge” and amend the standard then used in public charge determinations with respect to
applications for admission or adjustment of status. See id. at 51,114. The notice provided a 60-day
public comment period on the proposed rule. /d. at 51,116. Subsequently, on August 14, 2019,
DHS issued the DHS Rule, Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292 (Aug.
14, 2019) (codified at 8 CER. pts. 103, 212, 213, 214, 245, 248), which was scheduled to take
effect on October 15, 2019. Jd. at 41,292. However, between October 11 and October 14, 2019,
five federal district courts, including this Court, issued preliminary injunctions enjoining the DHS
Rule. Make the Ra. NY. v. Cuccinelli, 419 F. Supp. 3d 647, 654 (S.D.N.Y. 2019); New York v.
U.S, Dep’t of Homeland Sec., 408 F. Supp. 3d 334, 340 (S.D.N.Y. 2019); Cook Cty, Illinois v.
McAleenan, 417 F. Supp. 3d 1008, 1014 (N.D. Ul. 2019); Casa de Md., Ine. v. Trump, 414 F. Supp.
3d 760, 767 (D. Md. 2019); City & Cty. of San Francisco v. USCIS, 408 F. Supp. 3d 1057, 1073
(N.D. Cal. 2019); Washington v. U.S. Dep’t of Homeland Sec., 408 F. Supp. 3d 1191, 1199 (E.D.
Wash. 2019).

On October 11, 2019, the same day that the first of these injunctions was issued, DOS
issued the DOS Rule, which largely mirrors the DHS Rule, and which DOS contended was

“intended to align [its] standards with those of [DHS].” 84 Fed. Reg. at 54,996. The DOS Rule,

 

2 Today, this Court also grants a new temporary injunction enjoining the DHS Rule during the COVID-19
national health emergency in two related actions that are now consolidated, New York v. United States
Department of Homeland Security, 19 Civ. 7777 (GBD), Make the Road New York vy, Cuccinelli, 19 Civ.
7993 (GBD).
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 7 of 52

like the DHS Rule, defines “public charge” as any noncitizen “who receives one or more public
benefits .. . for more than 12 months in the aggregate within any 36-month period (such that, for
instance, receipt of two benefits in one month counts as two months’ worth of benefits).” fd. at
55,014. In addition, the DOS Rule, like the DHS Rule, defines “public benefit” as both cash
benefits and noncash benefits, such as SNAP, Medicaid, public housing, and Section 8 housing
assistance. Id.

Invoking the “good cause” exception to the notice and comment requirements of the
Administrative Procedure Act (the “APA”), DOS published the DOS Rule four days before its
effective date of October.15, 2019. DOS alleged that good cause existed because, “[c]oordination
of [DOS] and DHS implementation of the public charge inadmissibility ground is critical to
{DOS’s]| interest in preventing inconsistent adjudication standards and different outcomes between
determinations of visa eligibility and determinations of admissibility at a port of entry.” Jd at
55,011. implementation of the DOS Rule was delayed, however, pending approval by the White
House Office of Management and Budget of a form required for processing visa applications. (See
Defs.’ Letter dated Feb. 11, 2020, ECF No. 50, at 1.) On February 11, 2020, Defendants informed
this Court that DOS would begin implementing the DOS Rule on February 24, 2020, the same day
that DHS intended to implement its own DHS Rule following the Supreme Court’s January 27,
2020 order staying this Court’s injunction of the DHS Rule. Ud at 1-2.). Additionally, on
February 27, Defendants represented to this Court that as part of its implementation of the DOS
Rule, DOS updated the FAM to reflect the provisions of the DOS Rule, thereby overriding the
2018 FAM Revisions. (See Defs.’? Add’] Submission in Opp’n to Pls.’ Mot. for Prelim. Inj.

(“Defs.’ Add’] Submission”), ECF No. 67, at 2—3.)

 
Cc :19-cv-
ase 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 8 of 52

D. The Proclamation and Agency Actions Implementing the Proclamation.

On October 4, 2019, shortly before the publication of the DOS Rule, President Trump
issued the Proclamation. See 84 Fed. Reg. 53,991. The Proclamation seeks to suspend, subject to
certain exceptions, entry into the United States of any immigrant who cannot demonstrate either
that he “will be covered by approved health insurance” within 30 days of arriving to the United
States, or that he “possesses the financial resources to pay for reasonably foreseeable medical
costs.” Jd. at 53,992. The Proclamation identifies eight forms of coverage that it deems to be
“approved health insurance,” plus “any other health plan that provides adequate coverage for
medical care as determined by the Secretary of Health and Human Services.” Jd. It also explicitly
excludes Medicaid from its list of “approved health insurance” for any individual over the age of
18. Id.

Plaintiffs allege that the Proclamation will be implemented by DOS and HHS,
(Compl. § 10), and that DOS has already taken several actions towards implementing it, (see id.
qq 142-53). Plaintiffs identify three such actions in the complaint. First, on October 24, 2019,
DOS published a 60-Day Notice of Proposed Information Collection: Public Charge
Questionnaire, 84 Fed. Reg. 57,142 (Oct. 24, 2019), that proposed an information collection form
to be used by consular officers “in assessing whether an applicant is likely to become a public
charge.” Though primarily focused on implementing the DOS Rule, the form also asks questions
“49 establish that the applicant will be covered by an approved health insurance plan within 30
days of entry into the United States, or that the applicant possesses sufficient financial resources
to cover reasonably foresecable medical costs.” 84 Fed. Reg. at 57,143.

Second, on October 30, 2019, DOS published a Notice of Information Collection Under

OMB Emergency Review: Immigrant Health Insurance Coverage, 84 Fed. Reg. 58,199 (Oct. 30,

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 9 of 52

2019) (the “Emergency Notice” or “Notice”). Noting that the Proclamation “authorizes the
Secretary of State to establish standards and procedures for governing” determinations under the
Proclamation, the Emergency Notice states that consular officers will ask immigrant visa
applicants whether they will be covered by health insurance within 30 days of entry, and, if so, to
“identify the specific health insurance plan, the date coverage will begin, and such other
information related to the insurance plan as the consular officer deems necessary.” Id. at 58,199—
200. Consistent with the Proclamation, the Emergency Notice explains that if applicants do not
have coverage, the Proclamation does not limit entry if they “possess financial resources to pay
for reasonably foreseeable medical expenses.” Id. at 58,200. And the Notice defines “reasonably
foreseeable medical expenses” as those “related to existing medical conditions, relating to health
issues existing at the time of visa adjudication.” /d The Emergency Notice invited public
comments up to October 31, 2019. Jd. at 58,199.

Third, DOS has issued directives to consular officials regarding the implementation of the
Proclamation (All Diplomatic and Consular Posts Collective messages (“ALDACs”)), including
providing definitions of ambiguous terms. (Compl. | 150.) Plaintiffs cite an ALDAC dated
October 30, 2019 that (1) lists “narrow examples of when a person’s entry would be ‘in the national
interest?” and therefore exempt from the Proclamation, and (2) “directs consular officers not to
implement the Proclamation prior to ... corresponding updates to the FAM.” (Compl. ¥ 15 1-52.)

As noted, the Proclamation was intended to go into effect on November 3, 2019, but its
implementation was enjoined by a temporary restraining order and subsequent preliminary

injunction issued by the District of Oregon. Doe, 418 F. Supp. 3d at 582, 605.
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 10 of 52

E. Plaintiffs.

Plaintiffs Alicia Doe, Brenda Doe, Carl Doe, Diana Doe, and Eric Doe (the “Individual
Plaintiffs”) are all immigrants seeking lawful permanent residence or, in the case of Eric Doe,
married to an immigrant who is seeking LPR status. (See Compl. {{] 43-49.) Plaintiff Alicia Doe
lives with her U.S. citizen husband and their two U.S. citizen daughters, one of whom suffers from
severe disabilities stemming from cerebral palsy. (/d. § 43.) Alicia is the primary caregiver for
her disabled daughter. Ud. § 44.) Alicia’s husband “supports the family by working at a restaurant
full-time for minimum wage,” but the family, except for Alicia, also receives various forms of
public assistance, including Supplemental Security Income related to Alicia’s daughter’s
disabilities, SNAP, and public housing, (/d. § 43.) Plaintiff Brenda Doe lives with her U.S. citizen
husband and their three children, of whom two are U.S. citizens and one has LPR status. (Ud. |
45.) Brenda’s husband “lost his sight due to glaucoma in 2015, and was forced to stop working
due to his disability.” (Ud.) The family, except for Brenda, receives various forms of public
assistance, including Social Security Disability benefits and SNAP. (/d@.) Plaintiff Carl Doe lives
with his U.S. citizen wife, who depends on him for emotional and financial support, and adult
stepdaughter, (id. J 47.) Carl “owns his own business, from which he earned $20,000 last year.”
(id.) Plaintiff Diana Doe lives with her U.S. citizen husband and U.S, citizen daughter. Ud. 48.)
She is the sole caretaker for her husband, who is retired and disabled, and adolescent daughter.
(Id.) Last year, her husband received Social Security income and retirement benefits totaling about
$28,000. (/d.) Diana suffers from diabetes and has “typically paid out-of-pocket at neighborhood
clinics to obtain health care.” (Id; Pls.’ Decl., Ex. 16 (Decl. of Diana Doe), ECF No. 45-16, § 16.)
Plaintiff Eric Doe is a U.S. citizen. (Compl. J 49.) His wife is seeking LPR status and works

part-time cleaning homes. (/d.) Eric is “a superintendent for several New York City apartment

10
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 11 of 52

buildings, and makes approximately $52,000 per year.” (/d.) Eric suffers from chronic leukemia
that requires ongoing treatment. Ud.)

The five immigrants have all resided in the United States without authorization after
entering without inspection. (See Compl. {4 44, 46-49.) Due to their unauthorized presence, they
will have to leave the United States to undergo consular processing abroad in order to receive
immigrant visas. Four of the immigrants have already received I-601A waivers of inadimissibility
for unlawful presence, based on extreme hardship. (/d.) They are, therefore, permitted to seek
permanent residence through consular processing without additional delay. See supra Part L.A,
Additionally, all of the immigrants have secured a USCIS-approved I-130 petition that establishes
a qualifying family relationship with a United States citizen and is the first step towards securing
a family-based immigrant visa. (id. {J 43-49.)

Plaintiffs Make the Road New York, African Services Committee, Central American
Refugee Center New York, Catholic Charities Community Services (Archdiocese of New York),
and Catholic Legal Immigration Network, Inc. (the “Organizational Plaintiffs”) are nonprofit
organizations that work with and for immigrants. (See Compl. [J 21-42.) They provide direct
services, including legal, educational, and health-related. (Compl. ff 21, 24, 28, 34-35, 38-39.)
Make the Road New York, for instance, conducts educational workshops on issues affecting
immigrants, represents immigrants in removal proceedings, and assists immigrants in applying for
benefits and accessing health services. (Compl. { 21.) Similarly, African Services Committee
provides legal representation in immigration proceedings, including representing sponsors and
navigating consular processing; health-related services; and food pantry and nutrition services.

(Compl. { 24.) Organizational Plaintiffs also administer community outreach programs that, for

li
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 12 of 52

example, disseminate information on immigration policies, make referrals to social service
providers, and host in-person trainings on immigration-related matters. (Compl. {{ 30, 35, 38.)

Il. DEFENDANTS’ MOTION TO DISMISS FOR LACK OF SUBJECT MATTER
JURISDICTION

Defendants argue that Plaintiffs cannot meet the jurisdictional requirements of standing
and ripeness, and therefore preliminary relief should be denied and this action should be
dismissed. (Mem. in Opp’n to Pls.” Mot. for Prelim. Inj. and in Supp. of Mot. to Dismiss (“P1
Opp’n & MTD Mem.”), ECF No. 54, at 13-20, 22-23.) The proper procedural route for such a
challenge is a motion to dismiss for lack of subject matter jurisdiction pursuant to Rule 12(b)(1).
See All. for Envtl. Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 88 n.6 (2d Cir. 2006)
(“[T]he proper procedural route [for a standing challenge] is a motion under Rule 12(b)(1).”);
Duane Reade, Inc. v. St. Paul Fire & Marine Ins. Co., 261 F. Supp. 2d 293, 294 (S.D.N.Y. 2003)
(“Ripeness is jurisdictional in nature and therefore properly considered on a motion to dismiss for
lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules.”).

“A Rule 12(b)(1) motion challenging subject matter jurisdiction may be either facial or
fact-based.” Carter vy. HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016). A facial challenge
is “based solely on the allegations of the complaint or the complaint and exhibits attached to it,”
while a fact-based motion “proffer[s| evidence beyond the [complaint and attached exhibits].” /d.
at 56-57, Where, as here, the defendants bring a facial challenge, the court must “accept[] as true
all material factual allegations of the complaint,” id at 57 (quoting WR. Huff Asset Mgmt. Co.,
LLC vy. Deloitte & Touche LLP, 549 F.3d 100, 106 (2d Cir. 2008)) (alterations omitted), and
“draw[] all reasonable inferences in favor of the plaintiff,” id. at 57 (quoting Lunney v. United

States, 319 F.3d 550, 554 (2d Cir. 2003).

12
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 13 of 52

A. Plaintiffs Have Standing and Their Claims Are Ripe for Judicial Review.

Article III of the U.S. Constitution limits the judicial power of federal courts to “Cases” or
“Controversies.” U.S. Const. art. TI, § 2, cl. 1. To invoke this power, a plaintiff must have
standing to sue, Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013) (citation omitted). The
plaintiff bears the burden of establishing standing, Rajamin v. Deutsche Bank Nat’l Tr. Co., 757
F.3d 79, 84 (2d Cir. 2014) (citing Lujan v. Defs. af Wildlife, 504 U.S. 555, 560-61 (1992); Premium
Mortg. Corp. v. Equifax, Inc., 583 F.3d 103, 108 (2d Cir. 2009)), and such burden applies to each
claim and form of relief sought, DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006). To
demonstrate Article II standing, the plaintiff must show that (1) “it has suffered a concrete and
particularized injury that is either actual or imminent,” (2) “the injury is fairly traceable to the
defendant,” and (3) “it is likely that a favorable decision will redress that injury.” Massachusetts
v. EPA, 549 U.S. 497, 517 (2007) (citing Lujan, 504 U.S. at 560-61). “|T]he presence of one party
with standing is sufficient to satisfy Article III’s case-or-controversy requirement.” Rumsfeld v.
Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 52 n.2 (2006) (citation omitted).

To be justiciable, Plaintiffs’ claims must also be ripe—that is, they “must present ‘a real,

293

substantial controversy, not a mere hypothetical question.’” Nat'l Org. for Marriage, Inc. y.
Walsh, 714 F.3d 682, 687 (2d Cir. 2013) (quoting ASMAT Cable Ltd. vy. Cablevision of Conn., 6
F.3d 867, 872 (2d Cir. 1993)). “The ripeness doctrine is drawn both from Article IT] limitations
on judicial power and from prudential reasons for refusing to exercise jurisdiction.” Id. (quoting
Nat’l Park Hospitality Ass’n v. Dep't of Interior, 538 U.S. 803, 808 (2003)). The constitutional
requirement “overlaps with the standing doctrine, ‘most notably in the shared requirement that the

plaintiff's injury be imminent rather than conjectural or hypothetical.’” In re Methyl Tertiary Butyl

Ether (MTBE) Prods. Liab. Litig., 725 ¥.3d 65, 110 Qd Cir, 2013) (quoting Ross v. Bank of Am.,

13
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 14 of 52

N.A., 524 F.3d 217, 226 (2d Cir. 2008)). Prudential ripeness, meanwhile, requires a court to
“evaluate both the fitness of the issues for judicial decision and the hardship to the parties of
withholding court consideration.” Nat’! Org. for Marriage, Inc., 714 F.3d at 691 (quoting NV. ¥.
Civil Liberties Union v. Grandeau, 598 F.3d 122, 131-32 (2d Cir. 2008)).

Defendants contend that Plaintiffs all fail to allege concrete and particularized injury that
is actual or imminent, and therefore cannot meet the requirements for standing and ripeness. (See
PI Opp’n & MTD Mem. at 13-20.) In particular, Defendants claim that Individual Plaintiffs lack
standing because neither they nor their family members allege any immediate plans to leave the
country to apply for visas, and none of the actions challenged here “directly bar” Individual
Plaintiffs from obtaining public benefits. (Ud. at 16-18.) Defendants maintain that Individual
Plaintiffs additionally lack standing to challenge the Proclamation because neither they nor their
family members allege any reasonably foreseeable medical costs that they are unprepared to cover,
and therefore face no “more than a speculative prospect of suffering injury based on the
Proclamation.” (id. at 15-16.) Defendants further argue that none of Organizational Plaintiffs
have suffered any concrete injury attributable to any of the challenged actions since the only harm
alleged by these plaintiffs is that they have made changes to services they were already providing.
(Id. at 18.)

Contrary to Defendants’ assertions, Plaintiffs sufficiently allege that they have standing
and that their claims are ripe for review. To establish standing, plaintiffs “bringing a pre-
enforcement facial challenge .. . need not demonstrate to a certainty” that they will be negatively
affected, “but only that [they have] ‘an actual and well-founded fear that the law will be enforced
against’ [them|].” Pac. Capital Bank, N.A. v. Connecticut, 542 F.3d 341, 350 (2d Cir. 2008)

(citations omitted). Here, Individual Plaintiffs fear that their, or their family members’, visa

14

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 15 of 52

applications would be denied under the public charge framework at issue, because of their or their
households’ heaith issues, income, English-language skills, and use of non-cash public benefits,
among other reasons. (See Compl. $f] 43-49, 253, 257.) Defendants do not contend that this fear
is unreasonable, at least with respect to the 2018 FAM Revisions and DOS Rule. Instead, relying
on the Supreme Court’s decision in Clapper v. Amnesty International USA, Defendants argue that
there is no “certainly impending” collision between Individual Plaintiffs’ interests and the
challenged government actions. (PI Opp’n & MTD Mem. at 17.) See also
Clapper, 568 U.S. at 409 (“Thus, we have repeatedly reiterated that ‘threatened injury must
be certainly impending to constitute injury in fact,’ and that ‘[ajllegations of possible future injury’
are not sufficient.” (alterations in original) (citations omitted)). Individual Plaintiffs, however,
adequately demonstrate that they or their family members are actively engaged in the process of
applying for LPR status, including by obtaining approved I-130 petitions, as well as obtaining or
preparing requests for I-601A waivers of inadmissibility. (See Compl. J§ 43-49.) The fact that
| they have not specified dates on which they plan to leave the United States and submit visa
applications to continue the DOS process dees not turn their ongoing efforts into “someday
‘intentions,” as Defendants argue. (See PI Opp’n & MTD Mem. at 17.)

Moreover, in Clapper, the plaintiffs’ theory of harm under the statutory scheme at issue
was predicated on a series of decisions by government actors that determined whether such scheme
would apply to the plaintiffs at all. Clapper, 568 U.S. at 410. In contrast, Individual Plaintiffs are
undisputedly subject to the challenged government actions. Individual Plaintiffs or their family
members have taken steps toward securing visas, and before any visas can be issued, consular

officers must evaluate whether such individuals are likely to become public charges under the

15

 

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 16 of 52

challenged framework. Individual Plaintiffs’ alleged harm is “certainly impending” and far from
dependent on a “speculative chain of possibilities.” Clapper, 568 U.S. at 414.

Finally, Defendants argue that Individual Plaintiffs cannot be harmed by the Proclamation,
in particular. The Proclamation does not require immigrants to purchase “approved health
insurance” so long as they do not have “reasonably foreseeable healthcare costs that they are not
prepared to cover.” (PI Opp’n & MTD Mem. at 15-16.) Defendants contend that Individual
Plaintiffs or their family members seeking visas, as applicable, do not have any such expenses and
therefore unreasonably fear exclusion under the Proclamation. This is plainly incorrect. Diana
Doe suffers from diabetes, a chronic condition with potentially significant medical expenses. (Pls.’
Decl., Ex. 16 (Decl. of Diana Doe), ECF No. 45-16, J 16; Reply Mem. in Further Supp. of Pls.’
Mot. for Prelim. Inj. and in Opp’n to Defs.’ Mot. to Dismiss (“PI Reply & MTD Opp’n”), ECF
No. 66, at 28.) Though she “has typically paid out-of-pocket at neighborhood clinics to obtain
health care,” (Compl. § 48.), it is entirely unclear whether she can cover any “reasonably
foreseeable” expenses as contemplated by the Proclamation. There is simply no guidance on how
consular officers will determine what expenses related to existing medical conditions are
“reasonably foreseeable.” Without an “approved health insurance” plan, Diana Doe faces a
non-speculative threat of denial of admission, especially considering the administration’s intent to
enforce the Proclamation “to the maximum extent possible” and the Proclamation’s focus on the
“strain [on] Federal and State government budgets,” “higher costs on hospitals and other healthcare
infrastructure,” and other “large burden[s} on taxpayers” associated with uninsured individuals.
84. Fed. Reg. at 53,991, 53,993. To mitigate this risk, Diana Doe will be forced to purchase private
health insurance that qualifies as “approved health insurance” under the Proclamation. Her fear

of denied admission, absent costly compliance measures, is sufficient to establish standing. See

16

 

 

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 17 of 52

Babbitt v. United Farm Workers Nat. Union, 442 U.S. 289, 302 (1979) (holding that a plaintiff has
standing to make a pre-enforcement challenge when “fear of criminal prosecution under an
allegedly unconstitutional statute is not imaginary or wholly speculative.”); Hedges v. Obama, 724
F.3d 170, 196-97 (2d Cir. 2013) (“[The Supreme Court] has applied [the Babbitt] principle in a
number of cases challenging criminal statutes—finding standing where the plaintiff ‘will have to
take significant and costly compliance measures or risk criminal prosecution’—and in the civil
context as well.” (citations omitted)). In sum, Individual Plaintiffs will unquestionably suffer
“concrete and particularized” injuries that are “actual or imminent,” given that they face indefinite
family separation, high costs for private health insurance plans, and prolonged insecurity due to
their uncertain immigration status. And with every day that passes that these Individual Plaintiffs
or their family members are unable to move forward with their visa applications out of fear of
denial, they continue to be deprived of the many benefits of LPR status, including work
authorization and legal security.

In any event, Organizational Plaintiffs sufficiently demonstrate that they will have to
expend—and have already expended—significant time and resources to provide new services as
a direct result of the 2018 FAM Revisions, DOS Rule, and Proclamation. (See, e2.g., Compl. {ff 23,
26-27, 29-30, 33, 37, 41-42.) Courts have repeatedly found that an organization has standing
where, as here, the defendant’s conduct interferes with the organization’s ability to carry out its
mission or usual activities or forces the organization to divert its resources in order to prevent some
adverse consequence on a class of individuals. See, e.g., Centro de la Comunidad Hispana de
Locust Valley v. Town of Oyster Bay, 868 F.3d 104, 111 (2d Cur. 2017) (“[W]here an organization
diverts its resources away from its current activities, it has suffered an injury that has been

repeatedly held to be independently sufficient to confer organizational standing.” (citations

17

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 18 of 52

omitted)); Citizens for Responsibility & Ethics in Washington v. Trump, 276 F. Supp. 3d 174, 190
(S.D.N.Y. 2017) (“[A]n organization has standing where it is forced to expend resources to prevent
some adverse or harmful consequence on a well-defined and particularized class of individuals.”),
rev'd on other grounds, 953 F.3d 178 (2d Cir. 2019), as amended (Mar. 20, 2020). And because
Organizational Plaintiffs have adequately shown that their injuries are “imminent rather than
conjectural or hypothetical,” In re Methyl Tertiary Butyl Ether (MTBE) Prods. Liab. Litig., 725
F.3d at 110 (citation omitted), and that they “will endure hardship if decision is withheld,”
Simmonds v. INS, 326 F.3d 351, 359 (2d Cir. 2003) (citation omitted), their claims are also ripe
for review.

B. Plaintiffs? Have Standing te Assert Claims Against HHS and HHS Secretary Azar
Regarding the Proclamation.

Defendants also argue that Plaintiffs lack standing to assert any claims against HHS or
HUS Secretary Azar, because “HHS is not responsible for” the 2018 FAM Revisions, the DOS
Rule, or the Proclamation, and Plaintiffs therefore fail to identify any action “fairly traceable” to
HHS that has caused them any injury. (PI Opp’n & MTD Mem. at 15.) Plaintiffs allege in their
complaint, however, that HHS is responsible for implementing the Proclamation, (see, e.g., Compl.
{1 3, 10, 153 & n.48), and that the Proclamation “assigns to HHS a variety of responsibilities
regarding its implementation and enforcement,” (id. J 53). Indeed, the ninth form of “approved
health insurance” listed in the Proclamation is “any other health plan that provides adequate
coverage for medical care as determined by the Secretary of Health and Human Services or his
designee.” 84 Fed. Reg. at 53,992 (emphasis added). Moreover, the Proclamation tasks HHS with
issuing periodic reports and policy recommendations on “the continued necessity” of the
Proclamation and any amendments that may be warranted to achieve its aims. fd. at 53,993. In

fact, Plaintiffs cite in their complaint a news article quoting an HHS spokesperson as saying, “HHS

18
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 19 of 52

will continue to work with the State Department to implement the president’s proclamation,”
(Compl. { 153 n.48), thereby implying that HHS is already acting to implement the Proclamation.
Accordingly, Plaintiffs have standing to assert claims against HHS and Secretary Azar regarding
the Proclamation. See Franklin v. Massachusetts, 505 U.S. 788, 828 (1992) (Scalia, J., concurring
in part and concurring in the judgment) (“Review of the legality of Presidential action can
ordinarily be obtained in a suit seeking to enjoin the officers who attempt to enforce the President's
directive.” (citations omitted)).
C. The President is Dismissed as a Defendant.

Plaintiffs’ seek, in part, declaratory and injunctive relief against the President regarding the
Proclamation, which raises a “thorn[y] standing question.” Franklin, 505 U.S. at 802-03 (plurality
opinion). Granting equitable relief against the President implicates serious constitutional
questions. Generally, courts have no “jurisdiction of a bill to enjoin the President in the
performance of his official duties.” Jd. (quoting Mississippi v. Johnson, 71 U.S. 4 Wall.) 475,
501 (1866)). In Franklin, the Supreme Court issued a clear warning that an injunction against the
President is an “extraordinary” remedy that should “raise[] judicial eyebrows.” id. at 802.

In this action, there is no reason to risk upsetting longstanding separation-of-powers
principles. First, dismissing the President will not preclude judicial review of the Proclamation or
other challenged governmental actions. Second, Plaintiffs’ claims under the APA are not brought
against the President, either personally or in his official capacity. Third, Plaintiffs’ equal
protection and wifra vires claims remain as this Court, of course, has authority to issue a declaratory
judgment and enjoin lower executive officials and agencies from implementing the targeted

government actions. See, e.g., Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952). In

19

 

 
Case 1:19-cv-
19-cv-11633-GBD Document 88 Filed 07/29/20 Page 20 of 52

short, retaining the President as a partly will have no substantive effect on the outcome of this
action. Accordingly, the President is dismissed from this action.
Ui. DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as truc, to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). ‘The
plaintiff must demonstrate “more than a sheer possibility that a defendant has acted unlawfully”;
stating a facially plausible claim requires the plaintiff to plead facts that enable the court “to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Jd. (citation
omitted). The factual allegations pled must therefore “be enough to raise a right to relief above
the speculative level.” Twombly, 550 U.S. at 555 (citation omitted).?

A district court must first review a plaintiff's complaint to identify allegations that,
“because they are no more than conclusions, are not entitled to the assumption of truth.” fgbal,
556 US. at 679. The court then considers whether the plaintiff's remaining well-pleaded factual
allegations, assumed to be true, “plausibly give rise to an entitlement to relief.” Id; see also
Targum V. Citrin Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 9013 WL 6087400, at *3
(S.D.N.Y. Nov. 19, 2013). In deciding the 12(b)(6) motion, the court must also draw all reasonable
inferences in the non-moving patty’s favor. See N.J. Carpenters Health Fund v. Royal Bank of

Scot, Grp. PLC, 709 F.3d 109, 119-20 @d Cir. 2013).

3 “Jn deciding a motion to dismiss under Rule 12(b)(6), the court may refer ‘to documents attached to the

complaint as an exhibit or incorporated in it by reference, to matters of which judicial notice may be taken,
or to documents either in plaintiffs’ possession or of which plaintiffs had knowledge and relied on in
bringing suit.” Fishbein v. Miranda, 670 F. Supp. 2d 264, 271 (S.D.N.Y. 2009) (quoting Brass v. Am.

Film Tech., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).
20

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 21 of 52

Plaintiffs’ complaint consists of four counts challenging the 2018 FAM Revisions, DOS
Rule, Proclamation, and agency actions implementing the Proclamation. Specifically, in Counts |
and IL, Plaintiffs claim that the 2018 FAM Revisions, DOS Rule, and agency actions implementing
the Proclamation violate the substantive requirements and procedural rules for agency action under
the APA.* (Compl. f 182-217, 266-281.) Under Count If, Plaintiffs allege that the 2018 FAM
Revisions, DOS Rule, and Proclamation violate the equal protection guarantee of the Fifth
Amendment. (Compl. {{[ 218-39, 282-89.) And finally, in Count IV, Plaintiffs claim that the
Proclamation conflicts with the INA and is ultra vires. (Compl. {ff 240-48, 290-94.)

A. The Organizational Plaintiffs Are Within the Zone of Interests of the INA.

Defendants argue that Organizational Plaintiffs cannot state an actionable claim under the
APA because they fall outside of the zone of interests of the INA. Specifically, Defendants argue
“there is no indication that the provision of the INA at issue here—8 U.S.C. § 1182(a)(4)—+eflects
any concern for the interests of immigrant service and advocacy organizations.” (PI Opp’n &
MTD Mem. at 22.)

Defendants’ arguments are unavailing. The zone-of-interests test is “not ‘especially.
demanding,’” particularly as to the APA and its “generous review provisions.” Lexmark Int’l, Inc.
v. Statice Control Components, Inc., 572 U.S. 118, 130 (2014) (citation omitted). “The test
forecloses suit only when a plaintiff's ‘interests are so marginally related to or inconsistent with
the purposes implicit in the statute that it cannot reasonably be assumed that Congress intended to
permit the suit.”” Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S.

209, 225 (2012) (citation omitted). In considering whether Plaintiffs satisfy the zone-of-interests

 

4 Plaintiffs claim is not that the Proclamation itself is subject to the APA, but that the agency actions
implementing the Proclamation violate the APA. (See, e2.g., Compl. F{ 195-98, 204-05; PI Reply & MTD
Opp’n at 6 2.3.)

21

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 22 of 52

test, this Court is not limited to the specific provision at issue, but rather should consider
Congress’s overall purpose in enacting the INA. See Clarke v, Sec. Indus. Ass'n, 479 US. 388,
401 (1987). Importantly, there is no requirement that Congress intended “to benefit the would-be
plaintiff.” Id. 479 U.S. at 401 (citation omitted). Additionally, economic injuries have regularly
been sufficient to satisfy the test under various statutes, because a plaintiff “who is ‘likely to be
financially’ injured... may be a reliable private attorney general to litigate the issues of the public
interest.” Ass'n of Data Processing Serv. Orgs., Inc. y. Camp, 397 U.S. 150, 154 (1970) (citations
omitted); see also e.g., Bank of Am. Corp. v. City of Miami, 137 8. Ct. 1296, 1304-05 (2017).
Organizational Plaintiffs fall within the INA’s ambit; in particular, its basic purpose to provide
intending immigrants with a framework for admission. Organizational Plaintiffs’ very mission is
to aid immigrants, including by navigating procedures for visa applications and adjustment of
status. And their members and clients include individuals who are directly impacted by the
particular governmental actions at issue. Moreover, Organizational Plaintiffs have already
suffered economic injuries in their efforts to mitigate the potentially harmful effects of the 2018
FAM Revisions, DOS Rule, and Proclamation. See supra Part ILA. Organizational Plaintiffs’
interests are thus, “at the least, ‘arguably within the zone of interests’” of the INA. Bank of Am.
Corp., 137 S. Ct. at 1303 (quoting Ass’n of Data Processing Serv. Orgs., Inc., 397 U.S. at 153).
B. Plaintiffs’ Claims Challenging the 2018 FAM Revisions Are Not Moot,

On February 27, 2020, Defendants notified this Court that “[a]s part of its implementation
of the Department of State’s October 2019 public charge rule, the Government has updated its
Foreign Affairs Manual (FAM) with new instructions reflecting the policy established by the
October 2019 rule.” (Defs.” Add’! Submission at 2.) Defendants therefore claim that “the January

2018 FAM guidance challenged in this case has been superseded, and the Department’s consular

22

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 23 of 52

officers are no longer using it in the adjudication of visa applications.” (Ud. at 2-3.) Accordingly,
Defendants argue that Plaintiffs’ claims regarding the 2018 FAM Revisions are moot and should
be dismissed. (Reply Mem. in Supp. of Mot. to Dismiss (“Defs.’ Reply”), ECF No. 70, at 3-4.)

Defendants are correct that a claim may become moot “after a defendant voluntarily
discontinues challenged conduct,” Am. Freedom Def. Initiative v. Metro. Transp. Auth., 815 F.3d
105, 109 (2d Cir. 2016), but this is not the norm. Courts will find mootness in such a case only if
“<(1) it can be said with assurance that “there is no reasonable expectation” that the alieged
violation will recur’ and ‘(2) interim relief or events have completely and irrevocably eradicated
the effects of the alleged violation.’” Jd. (quoting Cty. of Los Angeles v. Davis, 440 U.S, 625, 631
(1979)). In mootness inquiries, the defendants carry a heavy burden of persuasion. See id. at 110.

As preliminary matter, the challenged conduct has not ceased. Though there are
differences between the 2018 FAM Revisions and the current FAM, at least some of the alleged
harms associated with the 2018 FAM Revisions are still present in the most recent revisions. For
example, consular officers are stili directed to consider an applicant’s use of non-cash benefits in
determining whether he or she is likely to become a public charge. See 9 FAM § 302.8-2(B)(1),
hitps://fam.state.gov/FAM/D9FAM/09FAM030208. html.

Even assuming, arguendo, that the 2018 FAM Revisions were entirely superseded,
Defendants’ argument fails on the first prong of the American Freedom Defense Initiative analysis.
Though the 2018 FAM Revisions are no longer being used by consular officers in the adjudication
of visa applications, Defendants do not argue that there is no reasonable expectation that DOS will
revert back to the 2018 FAM Revisions at a later time, including if this Court were to enjoin the
DOS Rule. At oral argument on Plaintiffs’ motion for a preliminary injunction, Defendants

explained that if the DOS Rule were enjoined, the 2018 FAM Revisions would not automatically

23
Case 1:19-cv-
9-cv-11633-GBD Document 88 Filed 07/29/20 Page 24 of 52

be restored. (See Tr. of Oral Arg. dated Feb. 28, 2020, ECF No. 76, at 71-20.) According to
Defendants, DOS would then need to consider how to comply with the injunction and issue new
instructions to consular officers, and such instructions may or may not be “similar or identical” to
the 2018 FAM revisions. (id.) Simply put, Defendants do not represent that they will not engage
in the voluntarily ceased conduct going forward. They do not foreclose the possibility of DOS
reimplementing the 2018 FAM Revisions and even admit that any future updates to the FAM may
be “similar or identical” to the 2018 FAM Revisions. (Tr. of Oral Arg. dated Feb. 28, 2020, ECF
No. 76, at 7:8-10.)

DO8’s decision to supersede the 9018 FAM Revisions does not render Plaintiff's claims
moot and prevent this court from granting declaratory and injunctive relief. “A case becomes moot
only when it is impossible for a court to grant ‘any effectual relief whatever’ to the prevailing
party.” Am. Fi veedom Def. Initiative, 815 F.3d at 109 (quoting Knox v. Serv. Emps. Int ‘T Union,
Local 1000, 567 U.S. 298, 307 (2012)). Where, as here, Defendants may later resume the
challenged conduct, “an injunction provides ‘effectual relief because it precludes the defendant
from reviving the challenged conduct in that manner.” Jd.

C. The Challenged Government Actions Are Subject to Judicial Review.
i. The 2018 FAM Revisions, DOS Rule, and Emergency Notice

Defendants claim that the APA does not authorize judicial review of the 2018 FAM
Revisions, DOS Rule, or agency actions implementing the Proclamation, including the Emergency
Notice. Specifically, Defendants argue that Plaintiffs cannot challenge (1) “policy decisions” by
agencies relating to admission or exclusion of immigrants, unless affirmatively authorized by

Congress, (PI Opp’n & MTD Mem. at 21), and (2) agency action that is not final, (id. at 23).

24

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 25 of 52

Contrary to Defendants’ suggestion otherwise, the APA does not exempt from review
agency action that pertains to the admission or exclusion of immigrants. In support of their claim
that judicial review of such action is barred, Defendants rely principally on J iallo y. Bell, 430 US.
787 (1977), where the Supreme Court assessed the constitutionality of INA provisions that failed
to give preferential status to the relationship between “illegitimate” children and their biological
fathers. (See PI Opp’n & MTD Mem. at 21.) As Plaintiffs aptly observe, rather than finding the
issue unreviewable, the Supreme Court “underscore{d] the limited scope of judicial inquiry into
immigration legislation.” Fiallo, 430 U.S. at 792 (emphasis added). The Court noted that it had
“repeatedly emphasized that ‘over no conceivable subject is the legislative power of Congress
more complete than it is over’ the admission of aliens.” Jd. (emphasis added) (citation
omitted). Fiallo did not extend this limit on judicial review to executive or agency action
implementing Congressional legislation like those at issue here.

The APA does limit judicial review to “final agency action,” see 5 U.S.C. § 704, but the
2018 FAM Revisions, DOS Rule, and Emergency Notice’ meet this standard.® Agency action is
considered “final” under the APA where the action first, “mark[s] the consummation of the
agency’s decisionmaking process,” and second, is “one by which rights or obligations have been
determined, or from which legal consequences will flow.” U.S. Army Corps of Eng’rs v. Hawkes

Co., 1368. Ct. 1807, 1813 (2016) (quoting Bennett v. Spear, 520 U.S. 154, 177-78 (1997)). Courts

a

5 To the extent that Plaintiffs challenge under the APA any and all actions taken by DOS to implement the
Proclamation, such claims are dismissed. The APA requires that a plaintiff “direct its attack against some
particular “agency action,” Lujan v. Nat'l Wildlife Fed'n, 497 US. 871, 891 (1990), and prohibits “broad
programmatic” challenges to a general course of conduct, Norton v. S. Utah Wilderness All., 542 U.S. 55,
64 (2004).

6 Any claims against HHS or Secretary Azar under the APA are dismissed because Plaintiffs have not
sufficiently alleged “final agency action” by such defendants.

25

 
Cc :19-cv-
ase 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 26 of 52

take a “pragmatic” approach to finality. Id. at 1815 (citing Abbott Labs. v. Gardner, 387 U.S. 136,
149 (1967)).

As an initial matter, the DOS Rule plainly qualifies as “final agency action” and Defendants
do not claim otherwise. The 2018 FAM Revisions and Emergency Notice also satisfy the first
condition of finality, as DOS gave no indication that the standards and procedures outlined therein
were “merely tentative or interlocutory.” U.S. Army Corps of Engrs, 136 S. Ct. at 1813.
Defendants, however, argue that the 2018 FAM Revisions and the Emergency Notice have no
“independent legal effect” and therefore fail as to the second prong. (See PI Opp’n & MTD Mem.
at 24, 42; Defs.’ Reply at 27.) Defendants characterize the FAM as an “agency manual” that
“provides guidance to [DOS] personnel on how to comply with legal requirements imposed by
statutes and regulations.” (PI Opp’n & MTD Mem. at 25.) But the 2018 FAM Revisions are more
than that. Despite DOS’s purported intention to merely “clarity the agency’s interpretation of the
applicable statutes and regulations,” id., the 2018 FAM Revisions substantively changed the
framework associated with public charge determinations. They “embodie[d| a conscious change
in policy” and “legal consequences flowfed|” from their implementation. State of New York v.
US. Immigration and Customs Enf't, 431 F. Supp. 3d 377, 386-87 (S.D.N.Y. 2019). According
to the complaint, in fiscal year 2018, there was a twelve-fold increase in denials on public charge
grounds. (Compl. § 84.) This practical effect of the 2018 FAM Revisions corroborates the
conclusion that they constitute a final agency action. See, eg., State of New York vy. US.
Immigration and Customs Enf't, 431 F. Supp. 3d at 386 (citing a 1700 percent increase in civil
immigration arrests by ICE officers around New York state courthouses in support of finding that

an agency policy regarding courthouse arrests was 4 final agency action).

26

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 27 of 52

Legal consequences will flow from the Emergency Notice as well. As Plaintiffs note, the
Notice explicitly sought to “establish standards and procedures . . . governing” admissibility
determinations under the Proclamation. 84 Fed. Reg. at 58,199. The Notice imposes distinct
obligations on visa applicants to demonstrate that they will be covered by approved health
insurance within 30 days of entry or possess financial resources to pay for reasonably foreseeable
medical expenses. Under the Notice, applicants who state that they will have approved health
insuratice coverage are required to “identify the specific health insurance plan, the date coverage
will begin, and such other snformation related to the insurance plan as the consular officer deems
necessary.” Id. at 58,1 99-200, Additionally, the Emergency Notice limits “reasonably foreseeable
medical expenses” to those related to “health issues existing at the time of visa adjudication.” Jd.
at 58,200, Contrary to Defendants’ assertion that the Emergency Notice is “simply a preliminary
step . .. to collect information,” (Defs.’ Reply at 28), the Notice provides standards for consular
officers to implement the Proclamation with “direct and appreciable legal consequences” for visa
applicants, U.S. Army Corps of Eng'rs, 1368. Ct. at 1814 (quoting Bennett, 520 US. at 178); see
also Franklin, 505 U.S. at 7196-97 (“To determine when an agency action is final, we have looked
to, among other things, whether its impact ‘is sufficiently direct and immediate’ and has a “direct
effect on. . . day-to-day business.” (alterations in original) (citations omitted)).

2. The Proclamation

The Proclamation, itself, is also subject to judicial review. In Franklin, the Supreme Court
held that Presidential actions are not subject to review under the APA, Franklin, 505 U.S. at 801,
but noted that such actions “may still be reviewed for constitutionality.” Jd. (citing Youngstown
Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952); Panama Refining Co. v. Ryan, 293 U.S. 388

(1935)). However, not “every claim alleging that the President exceeded his statutory authority

27

 

 
Cc :19-cv-
ase 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 28 of 52

[is] considered a constitutional claim.” Dalton v. Specter, 511 U.S. 462, 474 (1994). Such claims
- may be merely statutory, and in such cases, “[wJhere a statute . . - commits decisionmaking to the
discretion of the President, judicial review of the President’s decision is not available.” Id. at 477.

Defendants argue that Plaintiffs’ allegation that the Proclamation is ultra vires and violates
separation of powers ‘Gs a statutory claim, not 4 constitutional fone],” (PI Opp’n & MTD Mem. at
43 (citing Dalton, 511 US. at 471-77)), and that review of such a statutory claim is impermissible
under Dalton because the INA “commits the decision” to issue such a Proclamation “to the
discretion of the President,” (id. (quoting Dalton, 511 U.S. at 474)).

No court has found that Congress granted the President unfettered power, immune from
judicial review, to issue a proclamation that directly conflicts with express provisions of the
INA. Neither of the two Supreme Court cases on which Defendants rely-—Dalton and Trump V.
Hawaii, 138 S. Ct. 2392 (2018)—stand for the proposition otherwise. The Dalton Court made
clear that not “every action by the President, or by another executive official, in excess of his
statutory authority is ipso facto in violation of the Constitution,” 511 U.S. at 472, but by no meats
found that “action in excess of statutory authority can never violate the Constitution ot give rise to
a constitutional claim,” Sierra Club v. Trump, 929 F.3d 670, 696 (9th Cir. 2019) (discussing
Dalton) (alteration in original).

The President issued the Proclamation pursuant to 8 US.C. § 1182(f. Section 1182)
provides the President with authority to “suspend the entry of all aliens or any class of aliens as
immigrants or nonimmigrants, OF impose on the entry of aliens any restrictions he may deem to be
appropriate” whenever he finds that “entry of any aliens of of any class of aliens into the United
States would be detrimental to the interests of the United States.” 8 U.S.C. § 1182(f). The text

of the statute plainly provides the President with significant discretion to impose entry restrictions,

28

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 29 of 52

but under Defendants’ interpretation, the President would have seemingly limitless authority to
override the complex inadmissibility framework enacted by Congress and codified in the rest of
Section 1182, so long as he claimed to be protecting the interests of the country. This could not
have been what Congress intended and stands in sharp contrast to the executive actions at issue in
Dalton. In Dalton, the Court considered a challenge to the President’s decision to close a specific
military facility pursuant to the Defense Base Closure and Realignment Act of 1990 (“Base
Closure Act”), which had implemented an “elaborate selection process” designed “to provide a
fatr process that [would] result in the timely closure and realignment of military installations inside
the United States.” Dalton, 551 U.S. at 464 (citation omitted). As part of the selection process,
the Secretary of Defense submitted recommendations to an independent commission that
eventually made recommendations to the President, who then either approved or disapproved such
recommendations. /d. at 465. The substance of the plaintiffs’ challenge in Dalton was that the
Secretary of the Defense and independent commission allegedly violated procedural requirements
of the Base Closure Act in formulating their recommendations to close a specific facility. In that
context, the Court “explained that an allegation that the President had not complied with the statute
would not necessarily become a constitutional claim through an ultra vires theory.” Sierra Club,
929 F.3d at 696 (citing Dalton, 551 U.S. at 472-73). Unlike in Dalton, Plaintiffs’ contention is
not that the President simply did not fully comply with a congressionally prescribed process.
Rather, Plaintiffs claim that the President’s actions affirmatively displaced a congressionally
mandated test for admissibility. If true, in issuing the Proclamation, the President implicated
constitutional separation of powers concerns not present in Dalton. Plaintiffs’ allegations are thus

appropriately considered as constitutional claims subject to judicial review.

29

 

 

 
Case 1:19-cv-
cv-11633-GBD Document 88 Filed 07/29/20 Page 30 of 52

In Hawaii, the Supreme Court recognized that #§ 1182(0 exudes deference to the
President” and “grants the President broad discretion to suspend the entry of aliens into the United
States,” 138 S. Ct. at 2408. The Court, however, still “assume[d] without deciding that plaintiffs’
statutory claims are reviewable,” id. at 2407, and proceeded to evaluate whether the proclamation
at issue exceeded the Executive’s power or was otherwise unconstitutional, id at 2408-12, 2418-
2, As the court in the District of Oregon found in reviewing the same Proclamation at issue here,
there is “no reason to forego review on the merits when the Supreme Court has [itself] engaged in
such review.” Doe v. Trump, 418 F. Supp. 3d at 589.

D. Plaintiffs Demonstrate that the 2018 FAM Revisions, DOS Rule, and Emergency
Notice Likely Violate the APA.

Under the APA, a reviewing court must “hold unlawful and set aside agency action” for
certain specified reasons, including whenever such action is “arbitrary, capricious, an abuse of
discretion, of otherwise not in accordance with law”; “contrary to constitutional right”; or “in
excess of statutory jurisdiction, authority, or limitations.” 5 U.S.C § 706(2)(A), (B): (C). Plaintiffs
claim that the 2018 FAM Revisions, DOS Rule, and Emergency Notice conflict with these
substantive requirements for agency action in all respects. Specifically, they contend, inter alia,
that (1) the 2018 PAM Revisions and DOS Rule are inconsistent with the meaning of “public
charge” under the INA and thus not in accordance with law, and (2) the 2018 FAM Revisions,
DOS Rule, and Emergency Notice are arbitrary and capricious. The APA also prohibits agency

action that does not observe “procedure required by law,” 5 U.S.C § 706(2)(D), and Plaintiffs

es

1 Plaintiffs also allege a variety of other theories under which the 2018 FAM Revisions, DOS Rule, and
Emergency Notice violate the APA’s substantive requirements (e.g., Plaintiffs claim all three actions violate
Section 504 of the Rehabilitation Act of {973 and the 2018 FAM Revisions are impermissibly retroactive.).
(See €.2.5 Compl. { 189-98, 369-70.) There is no need to address the validity of such theories because
this Court finds that Plaintiffs otherwise adequately state a claim under Count

30

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 31 of 52

argue that the 2018 FAM Revisions, DOS Rule, and Emergency Notice violate the APA’s
procedural requirements as well.
1. The 2018 FAM Revisions and DOS Rule Are Likely Contrary to the INA.

As this Court found with respect to the DHS Rule—which Defendants admit “largely
tracks” the DOS Rule and advances the same new definition of “public charge,” (see PI] Opp’n &
MTD Mem. at 33)—Plaintiffs not only adequately allege, but are likely to succeed on the merits
of their claim that Defendants lacked the authority to redefine “public charge” as they have in the
DOS Rule, contrary to the INA and in violation of the APA. See Make the Rd N.Y,
419 F. Supp. 3d at 656, 660-61. The long-standing definition of “public charge” is someone who
is primarily dependent on the government for subsistence. (See Compl. 5, 156-81.) Further, it
is undisputed that the term has never been construed as receipt of 12 months of benefits within a
36-month period. Rather, prior to the implementation of the DOS Rule and the DHS Rule, public
charge determinations were an inquiry about self-subsistence, not about lawful receipt of benefits|
that are in many cases temporary and supplemental. Moreover, there is no evidence that Congress
ever intended for a redefinition of the term as that set forth in the DOS Rule or DHS Rule. (See
Compl. 9 165-78.) Defendants’ definition is plainly outside the bounds of the statute.

Similarly, the 2018 FAM Revisions likely exceed the limits of the “public charge”
definition under the INA. While the 2018 FAM Revisions did not alter the explicit definition of
“public charge,” they required consular officers to evaluate the receipt of public assistance of any
type, at any time, and by any family member in making such determinations. (See Illustration of
2018 FAM Revisions at 8.) Congress has repeatedly rejected attempts to consider non-cash
benefits in the public charge analysis, (see Compl. {{] 169-74)—a fact that strongly favors finding

that DOS acted in excess of statutory authority in implementing the 2018 FAM Revisions, see

31
Case 1:19-cv-
V-11633-GBD Document 88 Filed 07/29/20 Page 32 of 52

Hamdan v. Rumsfeld, 548 U.S. 557, 579-80 (2006) (“Congress’ rejection of the very language that
would have achieved the result the Government urges here weighs heavily against the
Government's interpretation.”). In fact, the Field Guidance, which outlined a public charge
framework that Congress repeatedly endorsed, expressly exclided from public charge
determinations consideration of non-cash assistance because such benefits “are by their nature
supplemental and do not, alone or in combination, provide sufficient resources to support an
individual or family.” 64 Fed. Reg. at 28,692.

Defendants claim that the Supreme Court’s order staying this Court’s injunction of the
DHS Rule “provides especially strong reason to reconsider [this Court’ s| earlier analysis.” (PI
Opp’n & MTD Mem. at 33.) To the contrary, the Supreme Court did not address the merits of the
claim that the DHS Rule is unlawful. See Wolf v. Cook Cty., Hlinois, 140 S. Ct. 681, 682 (2020)
(Sotomayor, J., dissenting) (noting, that in issuing a stay of the October 2019 Injunction, “Tnjo
Member of the [Supreme] Court discussed the application’s merit apart from its challenges to the
injunction’s nationwide scope.”). The appeal of this Court’s order issuing the injunction of the
DHS Rule is currently pending before the Second Circuit. As such, this Court’s determination
regarding the propriety of a preliminary injunction in that action remains undisturbed.

2. The 2018 FAM Revisions, DOS Rule, and Emergency Notice Are Likely Arbitrary
and Capricious.

An agency action is arbitrary and capricious if the promulgating agency “has relied on
factors which Congress has not intended it to consider, entirely failed to consider an important
aspect of the problem, for] offered an explanation for sts decision that runs counter to the evidence
before the agency.” Motor Vehicle Mfrs. Ass ’n of U.S., Ine. Vv. State Farm Mut. Auto. Ins. Co., 463
U.S. 29, 43 (1983). “The scope of review under the ‘arbitrary and capricious’ standard is

narrow[.J” Id. Nevertheless, the APA requires an agency to “engage in ‘reasoned

32

 

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 33 of 52

decisionmaking,’ Michigan v. EPA, 135 S. Ct. 2699, 2706 (2015) (citation omitted), and to
“articulate a satisfactory explanation for its action,” State Farm, 463 U.S. at 43 (citation omitted).
Where an agency changes an existing policy, the agency need not demonstrate “that the reasons
for the new policy are better than the reasons for the old one,” but it must “show that there are
good reasons for the new policy.” FCC y. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009)
(alteration in original), This requirement is heightened where the “new policy rests upon factual
findings that contradict those which underlay its prior policy,” id. (citation omitted), as “a reasoned
explanation is needed for disregarding facts and circumstances that underlay or were engendered
by the prior policy,” id. at 516.

As this Court found in enjoining the DHS Rule, Defendants fail to provide any reasonable
justification for changing through the DOS Rule the definition of “public charge” or the framework
for determining whether an individual is likely to become a public charge. See Make the Rd. N.Y.,
419 F. Supp. 3d at 662-63. Defendants claim that the DOS Rule was “largely driven by a desire
to conform [DOS’s] standard to the standard adopted by DHS.” (PI Opp’n & MTD Mem. at 37.)
Defendants’ argument rings hollow. A “desire” for consistency is far from a sufficient explanation
for upending a framework that has been in place for decades, particularly where there is neither
support for such a change in the history of U.S. immigration law, nor any indication that Congress
wanted such a change. Moreover, Defendants took no action throughout the entire comment
period for the DHS Rule, during which time they could have considered and addressed any
arbitrary aspects of the DOS Rule. Defendants instead waited until just four days before the DHS
Rule was originally to go into effect to rush to publish its own parallel rule without public debate.

Defendants offer no explanation whatsoever for their decision to implement the 2018 FAM

Revisions. In fact, DOS has never provided a rationale for its substantial departure from the public

33
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 34 of 52

charge framework under the FAM that existed prior to January 3, 2018. Defendants similarly
failed to engage in reasoned decisionmaking in publishing the Emergency Notice. First, the Notice
establishes no workable standard for implementing the Proclamation. Despite providing some
parameters for “reasonably foreseeable medical expenses,” neither the Notice nor the Proclamation
defines a number of other key terms needed to carry out the President’ s directive, particularly those
required to determine whether a given health insurance plan qualifies as approved coverage. For
example, the Proclamation considers a “visitor health insurance plan that provides adequate
coverage for medical care for a minimum of 364 days” to be an approved plan.
84 Fed. Reg. 53,992 (emphasis added). The Notice, however, fails to provide any standard or
guidance for what constitutes “adequate coverage for medical care.” The Notice similarly leaves
applicants and consular officers facing an unmoored inquiry as to the bounds of several other
categories of approved health insurance, as it also fails to define such terms as, “unsubsidized
health plan” and “catastrophic plan.” (Mem. of Law in Supp. of Pls.’ Mot. for a Prelim. Inj. (“PI
Mem.”), ECF No. 44, at 37; see also Compl. 4 204.) Additionally, as Plaintiffs correctly note, the
Proclamation and the agency actions implementing it will likely result in “the very harms [that]
the Proclamation purports to prevent.” (PI Mem. at 37; see also Compl. § 244-47.) The
Proclamation, by its own terms, attempts to address the issue of uncompensated costs incurred by
hospitals in treating uninsured patients. However, many of the “approved health insurance” plans
are legally or practically unavailable to many immigrants, and Plaintiffs allege that multiple
options do not provide comprehensive coverage for such services as prescription drugs,
hospitalization or emergency care. (PI Mem. at 37; Compl. {| 245); see also Doe v. Trump, 418 F.
Supp. 3d at 583-84. In limiting adequate healthcare options for immigrants, the Proclamation and

Emergency Notice may increase, rather than decrease, the number of underinsured, or effectively

34
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 35 of 52

uninsured, American residents. Defendants thus risk generating the uncompensated care costs that

the Proclamation professes to address.

3. The 2018 FAM Revisions, DOS Rule, and Emergency Notice Likely Violate the
Procedural Requirements of the APA.

The APA, subject to limited exceptions, requires an agency to provide for notice and
comment before issuing arule. See 5 U.S.C. § 553(a){d). Specifically, the agency must publish
“[eeneral notice of proposed rule making” and provide the public “an opportunity to participate
in the rule making through submission of written data, views, or arguments.” Jd. § 553(b), (c).
The APA’s notice-and-comment requirements “are not mere formalities,” but rather “serve the
public interest by providing a forum for the robust debate of competing and frequently complicated
policy considerations.” Nat. Res. Def Council v. Nat'l Highway Traffic Safety Admin. 894 F.3d
95, 115 (2d Cir. 2018). These requirements do not apply, however, “to interpretative rules, general
statements of policy, or rules of agency organization, procedure, or practice,” or “when the agency
for good cause finds . . . that notice and public procedure thereon are impracticable, unnecessary,
ot contrary to the public interest.” 5 U.S.C. § 553(b)(A)HB); see also id. § 553(d)(2)-G). “The
burden is on the agency to establish that notice and comment need not be provided.” Nat'l.
Highway Traffic Safety Admin., 894 F.3d at 113-14 (citations omitted).

Plaintiffs have established a likelihood of success on the merits of their claim that the DOS
Rule violated the APA’s procedural requirements and that dismissal of this claim is inappropriate.
Defendants argue that DOS properly invoked the good cause exception to the notice-and-comment
requirements, given the “impending effective date” of the parallel DHS Rule and the “critical”
need to “promptly align” the public charge standards used by DOS and DHS. (PI Opp’n & MTD
Mem. at 31-32.) As noted, the good cause exception applies only in circumstances where notice-

and-comment is “impracticable, unnecessary, or contrary to the public interest.” 5 U.S.C. §

35
Case 1:19-cv-
cv-11633-GBD Document 88 Filed 07/29/20 Page 36 of 52

553(b)(B). “[mpracticality is . . - generally confined to emergency situations in which a rule would
respond to an ;mmediate threat to safety, such as to air travel, or when immediate implementation
of arule might directly impact public safety.” Nat’l. Highway Traffic Safety Admin. , 994 F.3d at
114 (citing Mack Trucks, Inc. v. EPA, 682 F.3d 87, 93 (D.C. Cir. 2012)). The “Wnnecessary” prong
“ig confined to those situations in which the administrative rule is a routine determination,
insignificant in nature and impact, and inconsequential to the industry and to the public.” Id.
(citing Mack Trucks, Inc., 682 F.3d at 94). As to the “public interest” prong, because notice and
comment is “[o]f course . . - regarded as beneficial to the public interest,” “the use of notice and
comment must actually harm the public interest” for the exception to apply. Id. (citing Mack
Trucks, Inc., 682 F.3d at 94-95).

None of the circumstances warranting invocation of the good cause exception are present.
Rather, DOS’s excuse for issuing the DOS Rule just days before it was intended to go into effect
is a self-inflicted, artificial emergency to evade the notice-and-comment rulemaking process
mandated under the APA. DHS issued ‘ts notice of proposed rulemaking in connection with the
DHS Rule in October 2018. 83 Fed. Reg. 51,114. Defendants failed to act during the entire year
in which DHS considered comments on its proposed rule, as well as during the two months
following the release of the DHS Rule in August 2019. Instead, Defendants waited until only four
days before the DHS Rule was to go into effect to publish the DOS Rule. Defendants had ample
time before then to realize any purported need to align the DOS’s public charge standard with the
standard proposed and ultimately adopted by DHS. As Plaintiffs correctly note, “{i]f {Defendants’
rationale were enough to circumvent the APA, ‘an agency unwilling to provide notice or an
opportunity to comment could simply wait until the eve of a statutory, judicial, or administrative

deadline, then raise up the “good cause” banner and promulgate rules without following APA

36

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 37 of 52

procedures.” (PI Mem. at 24 (quoting Nat’l Highway Traffic Safety Admin., 894 F.3d at 114—-
15)); see also Nat. Res. Def. Council v. Abraham, 355 F.3d 179, 205 (2d Cir. 2004) (“We cannot
agree... that an emergency of [the agency’s] own making can constitute good cause.”).

Plaintiffs also sufficiently allege that the 2018 FAM Revisions and Emergency Notice
violate notice-and-comment requirements, and are likely to prevail on these claims. Defendants
maintain that such actions are interpretive rules and therefore exempt from APA procedural
demands. When reviewing an agency’s compliance with required procedures, courts distinguish
between interpretive rules and substantive or legislative rules. While interpretative rules are not
subject to rulemaking requirements, see 5 U.S.C. § 553(b)(A); id. § 553(d)(2), legislative rules
“must comply with the notice and comment provisions of the APA,” Swee? v. Sheahan,
235 F.3d 80, 90 (2d Cir. 2000) (citations omitted). However, the distinction between legislative
and interpretive rules is somewhat amorphous. As the Supreme Court has acknowledged, the
“precise meaning [of the term ‘interpretive rule’] is the source of much scholarly and judicial
debate.” Perez v. Mortg. Bankers Ass'n, 575 U.S. 92, 96 (2015); cf, Noel vy. Chapman, 508 F.2d
1023, 1030 (2d Cir. 1975) (noting that the distinction between rules subject to notice-and-comment
and general statements of policy is “enshrouded in considerable smog.”).

Still, courts have proffered some general principles for consideration. In this circuit
legislative rules “are those that ‘create new law, tights, or duties, in what amounts to a legislative
act” Sweet, 235 F.3d at 91 (quoting White v. Shalala, 7¥.3d 296, 303 (2d Cir. 1993)).
“Legislative rules have the force of law.” New York City Employees’ Ret. Sys. v. SEC, 45 F.3d
7, 12 (2d Cir. 1995) (citations omitted). Interpretive rules, on the other hand, “merely ‘clarify an
existing statute or regulation.” Sweet, 235 F.3d at 91 (quoting United States v. Yuzary, 55 F.3d

47, 51 (2d Cir. 1995)). Interpretive rules are “issued by an agency to advise the public of the

37

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 38 of 52

agency’s construction of the statutes and tules which it administers.” Perez, 575 U.S. at 97
(quoting Shalala v. Guernsey Memorial Hospital, 514 U.S. 87, 99 (1995)). In Sweet, the Second
Circuit also described a “more comprehensive test for distinguishing legislative and interpretive
tules” set forth by the D.C. Circuit. Jd. (citing Am. Mining Cong. v. Mine Safety & Health Admin.,
995 F.2d 1106, 1110-12 (D.C. Cir, 1993)). The American Mining Congress court detailed four
questions relevant to this inquiry:

(1) whether in the absence of the rule there would not be an adequate legislative

basis for enforcement action or other agency action to confer benefits or ensure the

performance of duties, (2) whether the agency has published the rule in the Code

of Federal Regulations, (3) whether the agency has explicitly invoked its general

legislative authority, or (4) whether the rule effectively amends a prior legislative

tule.

995 F.2d at 1112. Ifany of these questions are answered affirmatively, the rule is legislative rather
than interpretive. Jd. Here, the 2018 FAM Revisions, at a minimum, effectively amended a prior
legislative rule—the public charge framework memorialized in the Field Guidance and the FAM
prior to January 3, 2018. Defendants contend that such prior rules were not legislative because
they did not go through notice-and-comment rulemaking. This arguably circular logic simply
ignores the fact that such agency actions established a substantive set of rules governing public
charge determinations beyond the minimum requirements set forth in the INA.

Defendants argue that the FAM cannot be legislative, because it does not carry any legal
force, Rather, it “provides guidance to [DOS] personnel on how fo comply with legal
requirements” and “instruct[s] [DOS] personnel on [DOS] policies and procedures.” (PI Opp’n &
MTD Mem. at 25.) Defendants claim that Volume 9 of the FAM, in particular, simply provides
“consular officers with the guidance needed to make informed decisions based on U.S.

immigration law and regulations.” (/d. al 26.) Though “[a]n agency’s characterization of a rule is

the ‘starting point’ for an analysis of its status as legislative or interpretive,” Mejia-Ruiz v. INS, 51

38

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 39 of 52

F.3d 358, 365 (2d Cir. 1995) (citations omitted), it is just that—a starting point. And as the District
of Maryland already found, Volume 9 of the FAM “contain{s] all the hallmarks of a legislative
rule.” Mayor & City Council of Baltimore v. Trump, A16 F. Supp. 3d 452, 505 (D. Md. 2019).
Specifically, it institutes a comprehensive framework for public charge inadmissibility
determinations that cannot be said to simply clarify what is set forth in the INA. The INA provides
a list of five factors (i.e., age; health; family status; assets, resources and financial status; and
education and skills) for consular officers to consider, at a minimum, in assessing whether a visa
applicant is likely to become a public charge. The FAM’s public charge provisions transform this
basic directive into an intricate set of rules regarding, infer alia, the types of public assistance to
be considered and excluded, the impact and reliability of an applicant’s financial sponsor, and the
specific information relevant to the officer’s evaluation, and that the applicant must therefore
provide. Also, the 2018 FAM Revisions substantially alter this framework by imposing new legal
limitations on visa applicants not previously reflected in the FAM or INA, including eliminating a
safe harbor for non-cash public assistance utilized by applicants or their family members. See
Sweet, 235 F.3d at 91 (“Legislative rules can impose obligations on members of the public distinct
from, and in addition to, those imposed by statute.”) (citation omitted). Moreover, the public
charge provisions of the FAM do not simply provide general guidance to consular officers to
exercise their discretionary authority in inadmissibility determinations. Many of the directives are
mandatory. See id. (“Legislative rules bind members of the agency and the public. . . .”) (citation
omitted). DOS cannot skirt notice-and-comment requirements by shoehorning a comprehensive
legal regime into “guidance” for agency personnel and the public.

Similarly, Plaintiffs allege that DOS’s Emergency Notice is a substantive rule. Defendants

label the Emergency Notice as simply a preliminary step for information collection, but “[w]hen

39
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 40 of 52

determining whether an agency action is subject to [notice-and-comment], the court looks not to
labels given by the agency, but rather to the nature of the impact of the agency action.” L.M. v.
Johnson, 150 F. Supp. 3d 202, 215 (E.D.N.Y. 2015) (citing Lewis—Mota v. Sec’y of Labor,
469 F.2d 478, 481-82 (2d Cir. 1972)). The Emergency Notice carries legal force because it
“create[d] new... duties” for immigrant visa applicants. Sweet, 235 F.3d at 91 (quoting White,
7 F.3d at 303). The health insurance requirements imposed on immigrant visa applicants under
the Proclamation and Emergency Notice were not previously contained in statute or regulation. In
issuing the Emergency Notice, DOS was not merely interpreting existing law. DOS was acting to
implement the statutory policy set forth in 8 U.S.C. § 1182(f), as specifically reflected in the
Proclamation. Rules that implement statutory policy are substantive in nature. See United States
y, Lott, 750 F.3d 214, 217-18 (2d Cir. 2014) (citing Chrysler Corp. v. Brown, 441 U.S, 281, 302—-
03 (1979); Am. Broad. Cos., Inc. v. FCC, 682 F.2d 25, 32 (2d Cir. 1982)). Simply put, DOS
needed to take action to effect the President’s directive in consular processing, and did so through
the Emergency Notice.

Both of these agency actions (i.c., the 2018 FAM Revisions and the Notice) therefore
qualify as substantive rules that required meaningful engagement with the public. Plaintiffs were
deprived of any such engagement, however, because DOS did not provide any notice or
opportunity for comment on the 2018 FAM Revisions, (Compl. §/ 83), and the Emergency Notice
was open for comment for less than 48 hours, see 84 Fed. Reg. at 58,199. Accordingly, Plaintiffs
are likely to prevail on their claim that the 2018 FAM Revisions and Emergency Notice violated

notice-and-comment requirements of the APA.

40

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 41 of 52

E. Plaintiffs Adequately State a Claim Under the Equal Protection Clause.

Defendants move to dismiss Plaintiffs’ claim that the 2018 FAM Revisions, DOS Rule,
and Proclamation violate the equal protection guarantee under the Fifth Amendment, because they
were motivated by discriminatory animus towards, and disproportionally harm, immigrants of
color. Defendants argue that the complaint is devoid of allegations that any of the challenged
actions was motivated by racial animus. (PI Opp’n & MTD Mem. at 44.)

Courts may look to a variety of circumstantial and direct evidence when “(determining
whether invidious discriminatory purpose was a motivating factor” for governmental action,
including the disparate impact of the action, the “historical background of the decision,” the
“specific sequence of events leading up to the challenged decision,” and “contemporary statements
by members of the decisionmaking body.” Vill. of Arlington Heights v, Metro. Hous. Dev. Corp.,
429 U.S. 252, 266-68 (1977). Plaintiffs provide substantial evidence of the disproportionate
impact of the challenged government actions on immigrants from countries that are predominantly
comprised of people of color (e.g., Mexico, India, Pakistan, Bangladesh, Haiti, and the Dominican
Republic), (Compl. {J 221-28), which Defendants do not appear to dispute. Plaintiffs further
allege, at length, in their complaint that the President “has a long and well-documented history of
disparaging and demeaning immigrants, particularly those from Latin American, African, and
predominately Muslim nations.” (Ud. | 229.) These statements include, inter alia, allegedly
expressing “dismay that the United States does not ‘have more people from places like Norway,’
contrasting such immigrants with those from ‘[expletive deleted] countries’ such as Haiti and
countries in Africa.” (Ud. 9230). Moreover, Plaintiffs claim that other high-ranking decision
makers have expressed similar hostility toward immigrants of color. Senior Policy Advisor

Stephen Miller, who has taken an active role in furthering the President’s immigration policies and

41

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 42 of 52

the changes to the public charge framework, in particular, (id. | 235), has allegedly decried the
costs of the United States immigration system associated with low-income immigrants and linked
immigrants and people of color with low education, crime, and terrorism, (id. 4] 234, 236).

The Supreme Court recently rejected an equal protection challenge to the decision to
rescind the Deferred Action for Childhood Arrivals (DACA) program that was based, in part, on
disparate impact on Latinos and alleged discriminatory statements by the President. Dep't of
Homeland Sec. v. Regents of the Univ. of California, 140 S. Ct. 1891, 1915-16 (2020). Defendants
argue that the plurality opinion in Regents strongly supports dismissal of Plaintiffs’ equal
protection claims in this case. (Defs.’ Letter dated June 25, 2020, ECF No. 86.) Defendants point
to two aspects of the plurality opinion, in particular. First, the plurality discounted the disparate
impact of the rescission of DACA because “Latinos make up a large share of the unauthorized
alien population,” and so “one would expect them to make up an outsized share of recipients of
any cross-cutting immigration relief program.” Regents, 140 S. Ct. at 1915. The Court explained
that “[w]ere this fact sufficient to state a[n] [equal protection] claim, virtually any generally
applicable immigration policy could be challenged on equal protection grounds.” /d. at 1916. But
here, Plaintiffs are not simply alleging that more immigrants of color are hurt by the agency action

‘at issue. Instead, Plaintiffs cite evidence regarding the disproportionate percentage of nonwhite
immigrants that would be hurt by the agency action at issue, as compared to the percentage of
immigrants from predominantly white countries. (See, ¢.g., Compl. {{ 224-25.) Similarly, the
complaint alleges that the 2018 FAM Revisions led to substantial increases in denials of immigrant
visas on public charge grounds for individuals from countries with predominantly nonwhite

populations, with little to no increase in denials on the same grounds for applicants from

42
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 43 of 52

predominantly white countries. (Compl. 4223.) These findings are unaffected by the share of the
immigrant population that is nonwhite.

Second, the Regents plurality dismissed the President’s statements as “unilluminating”
because they were “remote in time and made in unrelated contexts.” Jd. at 1916. Here, the
President’s statements cited by Plaintiffs were not “remote in time” to Defendants’ issuance of the
2018 FAM Revisions, DOS Rule, and Proclamation, or a draft Presidential executive order that
allegedly precipitated their promulgation. (See Compl. {f 69-70, 229-33.) For instance, Plaintiffs
cite statements from January 2018, May 2018, and July 2019. Ud §] 230.) The 2018 FAM
Revisions, DOS Rule, and Proclamation were all announced within months of those statements.
Moreover, as noted, Plaintiffs allegations also extend beyond the President’s statements to include
statements by high-level officials that are responsible for the public charge framework represented
by the government actions at issue.

Further, the District of Maryland has already declined to dismiss an equal protection
challenge to the 2018 FAM Revisions. Mayor & City Council of Baltimore v. Trump,
416 F. Supp. 3d at 511-15. As that court noted, “at this juncture, the [Plaintiffs] do[] not need to
demonstrate a tight nexus between words and actions.” Jd, at 515 (citations omitted). As such,
Plaintiffs have raised a plausible inference that issuance of the 2018 FAM Revisions, DOS Rule,
and Proclamation was based, at least in part, on discriminatory motives and their claims survive
Defendants’ motion to dismiss.

F. Plaintiffs Demonstrate that the Proclamation is Likely Contrary to the INA and
Ultra Vires.

Plaintiffs also make a compelling argument that the Proclamation is uéfra vires and violates
the INA by replacing the  totality-of-circumstances assessment required under

8 U.S.C. § 1182(a)(4) with “a single factor requirement.” (PI Reply & MTD Opp’n at 19)

43
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 44 of 52

The Proclamation seeks to address the public financial burden associated with permitting
entry to uninsured immigrants. This stated purpose—to address concerns that immigrants may
burden the public fiscally—falls squarely within the domain of the public charge provision of the
INA, which instructs consular officers to consider “at a minimum” five enumerated factors in
public charge inadmissibility determinations: “age;” “health,” “family status,” “assets, resources,
and financial status;” and “education and skills.” 8 U.S.C. § 1182(a)(4)(B)@). Rather than
assessing all five factors, the Proclamation focuses exclusively on the applicant’s “ability to obtain
‘approved’ private health care coverage or to absorb medical costs.” (PI Mem. at 32; see also
Compl. 187.) If an immigrant is unable to meet the standard set forth in the Proclamation, he or
she is automatically denied entry.

Section 1182(f) provides the President with wide latitude to supplement entry restrictions
enumerated in the INA. See Trump v. Hawaii, 138 S, Ct. at 2408 (“§ 1182(f) vests the President
with ‘ample power’ to impose entry restrictions in addition to those elsewhere enumerated in the
INA.” (citations omitted)). However, his authority is not limitless. At a minimum, the President
cannot supersede other inadmissibility provisions under the INA duly enacted by Congress. See
id. at 2411 (“We may assume that § 1182(f) does not allow the President to expressly override
particular provisions of the INA.”) To hold otherwise would make a mockery of Constitutional
separation of powers principles. Accordingly, Plaintiffs not only sufficiently allege, but are likely

to prevail on their claim under Count IV that the Proclamation is ultra vires.*

 

® Moreover, though unlawful in its own right, the DOS Rule’s treatment of health insurance coverage also
conflicts with the Proclamation. The DOS Rule requires consular officers to consider lack of health
insurance in the totality of cireumstances rather than as a dispositive factor. 84 Fed. Reg. at 54,997 (“[L]ack
of health insurance alone would not make an alien more likely than not to become a public charge at any
time, but would instead be considered in the totality of the alien’s circumstances.”)

44
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 45 of 52

IV. PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

Plaintiffs seek a preliminary injunction enjoining Defendants from applying the 2018 FAM
Revisions, DOS Rule, and Proclamation. “[A] preliminary injunction is ‘an extraordinary remedy
never awarded as of right.” Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018) (per curiam)
(citation omitted). To obtain a preliminary injunction, the moving party must establish “that he is
likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the
public interest.” Winter v. Nat. Res. Def: Council, Inc., 555 U.S. 7, 20 (2008). The standard for a
stay of agency action under 5 U.S.C. § 705 is the same as the standard for a preliminary injunction.
Nat. Res. Def. Council v. U.S. Dep’t of Energy, 362 F. Supp. 3d 126, 149 (S.D.N.Y. 2019).

Plaintiffs have demonstrated that they are at least likely to succeed on the merits of their
claims that (1) the 2018 FAM Revisions and DOS Rule are contrary to the INA and in excess of
statutory authority, see supra Part J.D.1., (2) the 2018 FAM Revisions, DOS Rule, and
Emergency Notice are arbitrary and capricious, see supra Part H1.D.2., (3) the 2018 FAM
Revisions, DOS Rule, and Emergency Notice violate notice-and-comment procedural
requirements of the APA, see supra Part III.D.3., and (4) the Proclamation is ultra vires, see supra
Part IILF. Plaintiffs also establish the remaining elements for preliminary relief.

A. Plaintiffs Have Demonstrated That They Will Suffer Irreparable Harm Absent a
Preliminary Injunction

“A showing of irreparable harm is ‘the single most important prerequisite for the issuance
of a preliminary injunction.” Faiveley Transp. Malmo AB v, Wabtec Corp., 559 F.3d 110, 118
(2d Cir. 2009) (citation omitted). “To satisfy the irreparable harm requirement, Plaintiffs must
demonstrate that absent a preliminary injunction they will suffer ‘an injury that is neither remote

nor speculative, but actual and imminent,’ and one that cannot be remedied ‘if a court waits until

45
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 46 of 52

the end of trial to resolve the harm.’” Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60,
66 (2d Cir. 2007) (citation omitted). Plaintiffs, however, need only show “a threat of irreparable
harm, not that irreparable harm already ha[s] occurred.” Mudlins v. City of New York, 626 F.3d 47,
55 (2d Cir. 2019).

Plaintiffs are likely to suffer irreparable harm absent a preliminary injunction. Individual
Plaintiffs provide a strong basis for finding that each of the challenged government actions will
result in the denial of their or their family member’s visa applications and that such denial will, in
turn, result in indefinite family separation. Courts, including those within this Circuit, have
recognized indefinite family separation as a form of irreparable injury. See, e.g., Washington v.
Trump, 847 F.3d 1151, 1169 (9th Cir. 2017) (identifying “separated families” as “substantial
injuries and even irreparable harms”); Doe v. Trump, 418 F. Supp. 3d at 598-99 (granting
preliminary injunction and finding family separation caused by Proclamation to be basis for
irreparable harm); Martinez v. McAleenan, 385 F. Supp. 3d 349, 371 (8.D.N.Y. 2019) @[Cjourts
recognize the irreparable harms that stem from being unlawfully separated from family.”); JSR.
v. Sessions, 330 F. Supp. 3d 731, 742-43 (D. Conn. 2018) (issuing preliminary injunction and
finding that family separation was itreparable injury). Irreparable injury is particularly likely for
four of the Individual Plaintiffs, as USCIS already determined—in approving I-601A waivers of
admissibility—that their families would suffer “extreme hardship” if separated, (See Compl. {{]
44, 46-47, 49); see also 8 U.S.C, § 1182(a)(9)(B)(v). Plaintiffs also adequately establish that they
will likely be treated negatively under the challenged actions for using benefits for which they and
their families are legally eligible, and required to purchase costly insurance plans for which they

will never be reimbursed.

46
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 47 of 52

Lastly, Organizational Plaintiffs have established that they are suffering an injury in fact
based on the diversion of their resources and irretrievable frustration of their missions. See supra
Part ILA. Because pending visa applications that were submitted before the DOS Rule was
implemented will nonetheless be subject to the DOS Rule, Organizational Plaintiffs are also being
forced to dedicate significant resources and perform additional work on cases that, but for the new
standards, were effectively complete. (See PI Reply & MTD Opp’n at 37.)

B. The Balance of Hardships and Public Interest Weigh in Plaintiff’s Favor.

The remaining factors warranting preliminary relief—‘that the balance of equities tips in
[the plaintiff's] favor” and “that an injunction is in the public interest,” Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 20 (2008)}—“‘merge when the Government is the opposing party,” Nken
v. Holder, 556 U.S. 418, 435 (2009).

The public interest weighs heavily in favor of an injunction. As an initial matter, there is
no public interest in allowing Defendants to proceed with unlawful, arbitrary, and capricious
executive or agency actions that exceed their statutory authority. See Planned Parenthood of
NY.C., Inc. v. U.S. Dep’t of Health & Human Servs., 337 F. Supp. 3d 308, 343 (S.D.N.Y. 2018)
(“It is evident that ‘[t]here is generally no public interest in the perpetuation of unlawful agency
action.’... The inverse is also true: ‘there is a substantial public interest in “having governmental

39939

agencies abide by the federal laws that govern their existence and operations.”’”) (quoting League
of Women Voters of U.S. v. Newby, 838 F.3d 1, 12 (D.C. Cir. 2016)); Hawaii v. Trump, 878 F.3d
662, 700 (9th Cir, 2017), rev'd and remanded on other grounds, 138 S. Ct. 2392 (2018) (“It is
axiomatic that the President must exercise his executive powers lawfully. When there are serious
concerns that the President has not done so, the public interest is best served by ‘curtailing unlawful

353

executive action,”” (citation omitted)).

AT
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 48 of 52

Plaintiffs provided extensive reports of the adverse consequences that implementation of
the 2018 FAM Revisions, DOS Rule, and Proclamation wili have on Plaintiffs, as well as on
Individual Plaintiffs’ families, Organizational Plaintiffs’ clients, immigrant communities
throughout the country, and the general public. These consequences include family
destabilization, shortages in the labor market, increased medical costs, uncompensated medical
care, and other economic and public health harms. (See, e.g., Suppl. Decl. of Andrew J. Ehrlich
in Supp. of Pls.’ Mot. for a Prelim. Inj. (“Pls.’ Suppl. Decl.”), Ex. 9 (Decl. of Leighton Ku in Supp.
of Pls.’ Mot. for a Prelim. Inj.), ECF No. 60-1, 9f§ 13-14, 18; Pls.’ Suppl. Decl., Ex. 12 (Decl. of
Danilo Trisi, Ph.D.), ECF No. 60-2, 4 23-26; Pls.’ Decl., Ex. 13 (Decl. of Lisa Sbrana in Supp.
of Pls.’ Mot. for a Prelim. Inj.), ECF No. 45-13, § 10; Pls.’ Decl., Ex. 16 (Decl. of Diana Doe),
ECF No. 45-16, ff 9-13); Pls.’ Decl., Ex. 17 (Decl. of Eric Doe), ECF No. 45-17, 4 8.)

Twenty-one states, two localities, and six cities filed an amici brief describing their
interests and the significant harm that they will endure with the 2018 FAM Revisions, DOS Rule
and Proclamation in effect. (See Brief of Amicus Curiae in Supp. of Pls.’ Mot. for a Prelim. Inj.,
ECF No. 49-2.) They explain that because the government actions challenged in this case will
reduce the number of lawful immigrants, the actions will “cause substantial economic harm to
Amici, including by diminishing revenue collection, dampening the creation of small businesses,
and reducing employment in key sectors of the economy.” (/d. at 8.) They further explain that
the Proclamation directs immigrants to purchase limited or temporary insurance plans that
technically satisfy the Proclamation’s requirements but do not actually provide comprehensive
coverage. (Ud. at 19.) As a result, immigrants will be left underinsured and at greater risk of
incurring uncompensated costs that will ultimately fall on and burden local and state governments.

(Ud. at 19, 22.)

48
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 49 of 52

The ongoing COVID-19 pandemic highlights the potentially devastating effects that the
government’s new public charge framework could have on public health and safety. To date,
COVID-19 has afflicted over four million U.S. residents and caused close to 150,000 deaths across
all 50 states and the District of Columbia. In the wake of the pandemic, USCIS indicated that it
“will neither consider testing, treatment, nor preventative care .. . related to COVID-19 as part of
a public charge inadmissibility determination, ... even if such treatment is provided or paid for by
one or more public benefits, as defined in the [DHS Rule].” Public Charge Alert, U.S. Citizenship
& Immigr. Servs., https://www.uscis.gov/green-card/green-card-processes-and-
procedures/public-charge (last updated Mar. 27, 2020). Still, reports show that the new public
charge framework continues to have a chilling effect on immigrants, who have foregone
coronavirus-related medical care to which they are legally entitled out of fear that seeking such
care will jeopardize their immigration status. Miriam Jordan, ‘We ‘re Petrified’: Immigrants Afraid
to Seek Medical Care for Coronavirus, N.Y. Times, Mar. 18, 2020,
https://www.nytimes.com/2020/03/18/us/coronavirus-immigrants. html; Maanvi Singh, 7 Have a
Broken Heart’: Trump Policy Has Immigrants Backing Away from Healthcare Amid Crisis,
Guardian, Mar. 29, 2020, https://www.theguardian.com/world/2020/mar/29/i-have-a-broken-
_ heart-trump-policy-has-immigrants-backing-away-from-healthcare-amid-crisis. _ This chilling
effect, in turn, undoubtedly hampers efforts to contain the virus and protect the public health of
residents across the country. Moreover, the government’s decision to craft a special exemption to
the public charge framework for coronavirus is an implicit acknowledgment that the public health
risks outweigh any motive to dissuade immigrants from accessing public benefits.

Meanwhile, the hardships that Defendants allege that they will face if an injunction is

issued are “logistical burdens” of complying with a “temporary injunction,” and inconsistent

49
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 50 of 52

application by DOS and DHS of the public charge rule. (PI Opp’n & MTD Mem. at 48.)’ The
balance of equities and public interest clearly tip in Plaintiffs’ favor.
C. A Nationwide Injunction is Appropriate.

As this Court found with respect to its preliminary injunction regarding the DHS Rule, and
for additional reasons, a nationwide injunction is both necessary to redress the harms caused by
the 2018 FAM Revisions, DOS Rule, and Proclamation, and appropriate given the strong federal
interest in uniformity of the national immigration policies at issue here. See Make the Rd. N_Y. v.
Cuccinelli, 419 F. Supp. 3d at 666-68; see also Texas v. United States, 809 F.3d 134, 187-88 (Sth
Cir. 2015) (upholding a nationwide injunction of the Deferred Action for Parents of Americans
and Lawful Permanent Residents (DAPA) immigration relief program, in part, because the
Constitution requires and Congress has called for uniform administration of immigration laws).
The scope of preliminary injunctive relief generally should be “no broader than necessary to cure
the effects of the harm caused by the violation,” Church & Dwight Ce. v. SPD Swiss Precision
Diagnostics, GmBH, 843 F.3d 48, 72 (2d Cir. 2016), but “is dictated by the extent of the violation
established, not by the geographical extent of the plaintiff,” Califano v. Yamasaki, 442 U.S. 682,
702 (1979). The likely unlawful agency actions in this case apply universally, to determinations
by U.S. immigration officials regarding the inadmissibility of immigrant visa applicants around
the world. Limited relief would simply not protect the interests of all stakeholders. A
geographically restricted injunction, in particular, would result in different inadmissibility

determinations based solely on location. The effect of the government actions at issue should not

 

° Defendants insist that another harm is “[i]nterference with the exercise of authority granted to the
President and the Department of State.” Ud.) Plaimtiffs, however, adequately demonstrate that the President
and DOS exceeded their authorities under the INA. See supra Part IIL.D.1. and HIF.

50
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 51 of 52

depend on what side of the George Washington bridge between New York and New Jersey one
fortuitously finds oneself.

Moreover, a geographically limited injunction would be especially unworkable in a case
such as this, where consular officers on foreign soil would have to determine how to apply different
rules to different applicants. Such a remedy invites arbitrary enforcement and creates more
questions than it answers. For example, would the consular officer look to where the applicant
lived in the United States? What if the applicant moved recently or intends to live somewhere else
upon admission? Is the location where the applicant’s family resides more appropriate for
consideration? If an applicant is working with an Organizational Plaintiff, should officers look to
the location of such organization? Such an injunction would undoubtedly lead to inconsistent
applications of the DOS Rule and Proclamation (and 2018 FAM Revisions, to the extent they are
reimplemented). Thus, a preliminary injunction entirely barring the 2018 FAM Revisions, DOS

Rule, and Proclamation is appropriate. !

 

1° This Court is cognizant of the equitable and constitutional concerns regarding nationwide injunctions.
See, eg., Dep’t of Homeland Sec. v. New York, 140 8. Ct. 599 (2020) (Gorsuch, J., concurring).
Nevertheless, in the appropriate circumstances, “district courts sitting in equity have the authority to issue
nationwide injunctions.” Saget v. Trump, 375 F. Supp. 3d 280, 378 (E.D.N.Y. 2019) (citing Leman v.
Krentler-Arnold Hinge Last Co., 284 U.S. 448, 451 (1932)}. To be sure, a court’s authority to issue
nationwide injunctions is a power that should be exercised sparingly, and certainly cannot be applied in
conflict with each circuit's own determination of its appropriateness. This Court certainly does not discount
legitimate concerns, but concludes that the convoluted geographic patchwork of artificially limited
temporary relief, in this case, is just as likely to be “patently unworkable, sowing chaos for litigants, the
government, courts, and all those affected.” Dep't of Homeland Sec. v. New York, 140 S. Ct. at 600
(Gorsuch, J., concurring) (discussing the costs associated with nationwide injunctions).

31

 

 
Case 1:19-cv-11633-GBD Document 88 Filed 07/29/20 Page 52 of 52

Vv. CONCLUSION

Defendants’ motion to dismiss, (ECF No. 53), is GRANTED to the extent that the President
is dismissed as a party to this action.

Plaintiffs’ motion for a preliminary injunction, (ECF No. 43), is GRANTED. Defendants
are enjoined from enforcing, applying, implementing, or treating as effective the 2018 FAM
Revisions, DOS Rule, and Proclamation until further order of this Court, the Circuit Court of
Appeals, or the United States Supreme Court.

The Court of Clerk is directed to close the motions accordingly,

Dated: New York, New York
July 29, 2020

ePRCER. DANIELS
frited States District Judge

 

32

 
